Case: 20-60189      Document: 00516059138         Page: 1    Date Filed: 10/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 18, 2021
                                  No. 20-60189
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Nelson Omar Rosales-Santos,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A028 589 969


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Nelson Omar Rosales-Santos petitions for review of the Board of
   Immigration Appeals’ (BIA) order denying his motion to reopen and rescind
   his 1989 in absentia order of deportation, in which he asserted that he had not



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4. Judge Wiener concurs in the
   judgment only.
Case: 20-60189      Document: 00516059138          Page: 2    Date Filed: 10/18/2021




                                    No. 20-60189


   received notice of his deportation hearing and denying his motion to remand
   “for reconstitution of the record.” We review the BIA’s denial of a motion
   to reopen and motion to remand under a highly deferential abuse of discretion
   standard, Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014); Gomez-Palacios
   v. Holder, 560 F.3d 354, 358 (5th Cir. 2009), and will uphold the decision so
   long as it is not “capricious, racially invidious, utterly without foundation in
   the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach,” Singh v. Gonzales, 436 F.3d 484,
   487 (5th Cir. 2006) (internal quotation marks and citation omitted).
          Rosales-Santos challenges the BIA’s findings that the second page of
   the order to show cause (OSC) establishes that he signed and was personally
   served with the OSC. Based on his contention that he was not personally
   served with the OSC, he argues that the immigration judge (IJ) was
   prohibited from proceeding in absentia until he was personally served with
   the notice of his deportation hearing. The IJ marked the OSC as Exhibit 1 at
   the 1989 deportation hearing, admitted it into evidence, and found that the
   OSC had been properly served. Both pages of the OSC appear consecutively
   in the record, and signatures of immigration officials appear on both pages of
   the OSC, indicating that both pages were signed at the same exact date and
   time. Substantial evidence supports the BIA’s finding that the OSC was
   personally served on Rosales-Santos, such that his service argument fails, as
   discussed below. See Gomez-Palacios, 560 F.3d at 358.
          Furthermore, Rosales-Santos contends that the record does not
   contain a copy of the transcript from the 1989 in absentia deportation hearing
   and that the lack of a transcript somehow prejudices him because it is possible
   that the hearing was not held on the merits. However, Rosales-Santos failed
   to exhaust this same argument with the BIA, and we lack jurisdiction to
   consider it where he raises it for the first time in his petition. See Wang v.
   Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001). To the extent that he couches



                                          2
Case: 20-60189      Document: 00516059138          Page: 3    Date Filed: 10/18/2021




                                    No. 20-60189


   his argument in terms of a constitutional due process violation, because any
   such violation would implicate a procedural error correctable by the BIA, his
   argument is still subject to exhaustion. See Roy v. Ashcroft, 389 F.3d 132, 137
   (5th Cir. 2004). The petition is therefore DISMISSED in part.
          With respect to the issues he did raise about the lack of transcript, the
   BIA concluded that the “administrative record before us is complete.” That
   decision is not “utterly without foundation in the evidence.” Singh, 436 F.3d
   at 487. A transcript is not always required. See In re Ambrosio, 14 I. & N. Dec.
   381, 383 (B.I.A. 1973).
          Noting that the BIA found that he was not diligent in filing his motion
   to reopen nearly 30 years after entry of the 1989 in absentia deportation order,
   Rosales-Santos also claims that the BIA erred in considering whether he was
   diligent. However, because he failed to exhaust this argument, this court
   lacks jurisdiction to consider it, and this portion is also DISMISSED in
   part. See Omari v. Holder, 562 F.3d 314, 319-20 (5th Cir. 2009); Wang, 260
   F.3d at 452.
          Rosales-Santos additionally appears to contend that the immigration
   court’s service of the 1989 notice of hearing was faulty. However, given our
   conclusion that substantial evidence supports the BIA’s determination that
   the OSC was personally served, service by regular mail of the notice of
   hearing was all that was required. See In re Munoz-Santos, 20 I. & N. Dec.
   205, 207 (B.I.A. 1990). To the extent that Rosales-Santos is seeking to raise
   other issues not raised before the BIA, we would lack jurisdiction to consider
   them. See Wang, 260 F.3d at 452-53.
          Finally, Rosales-Santos argues that, to the extent that he was not
   provided with oral notice of the consequences of his failure to appear for his
   deportation hearing, he is entitled to apply for adjustment of status without
   having to demonstrate that his motion to reopen satisfies one of the




                                          3
Case: 20-60189      Document: 00516059138          Page: 4    Date Filed: 10/18/2021




                                    No. 20-60189


   exceptions to the filing deadline. However, Rosales-Santos cites no authority
   for the proposition that, to the extent that his motion sought reopening to
   adjust his status, it was no longer subject to the normal regulatory time limits
   set forth in 8 C.F.R. §§ 1003.2(a) and 1003.23(b)(1). See In re Cruz-Garcia,
   22 I. & N. Dec. 1155, 1160 (BIA 1999). It is undisputed that Rosales-Santos’s
   motion to reopen, filed over 21 years after September 30, 1996, was untimely.
          In sum, Rosales-Santos has failed to show any error in the BIA’s
   conclusion that he failed to overcome the presumption of delivery of his
   notice of hearing by regular mail and establish that he did not receive notice
   of his deportation hearing or that the BIA otherwise abused its discretion in
   denying his motion. Furthermore, he has failed to show any abuse of
   discretion in the BIA’s denial of his motion to remand. The petition is
   therefore DENIED in part.
          DISMISSED IN PART AND DENIED IN PART.




                                          4